By the Court.

Our conclusion is that the demurrer must be overruled, and the defendant should plead to the count in question. We do not mean, however, to intimate any opinion as to the facts alleged in it, or upon the merits of the case as presented by it. A general demurrer admits the facts alleged, and only denies the law predicated upon them. But this is a special demurrer which does not have that effect, and, therefore, our decision against it, allows the defendant to plead to the count demurred to. That avers distinctly that the alteration alleged and demurred to, was under, by and with the consent and authority of the company, made a part of the policy of insurance after it was formally executed and delivered to the plaintiffs, and the court is of opinion that such an alteration may be made *314in such, a specialty or instrument by the agreement of the parties, and by incorporating the agreement in the body of it above the seal and signature of the party executing it, where the amount of the insurance is not increased by the alteration, provided it is afterward redelivered so altered, either in fact, or in contemplation of law, to the other party with the knowledge and consent of the party executing, it. 1 Greenl. Ev. sec. 569 in note, Hudson v. Revett, 15 E. C. L. R. 472.